



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
IN RE NAVISTAR MAXXFORCE ENGINES
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION

CASE NO. 1:14-cv-10318




STIPULATION AND AGREEMENT OF SETTLEMENT
This Settlement Agreement1 is entered on this 28th day of May, 2019 by and among
Named Plaintiffs Dulce Alvarez, representing the interests of A-Rapid
Logistics/Alka Trucking, Inc.; Binder Trucking, Inc.; Carmichael Leasing Co.,
Inc.; Cesar Calderone, representing the interests of C & T Transport; Charles
Keplinger; David A. Lord d/b/a Lord AG Transportation; Ferraro Foods, Inc.; Fike
Logistics, Inc.; G&G Specialized Carriers LLC; GT Expedited, Inc./Go To
Logistics, Inc./ToGo Express, Inc.; Jenkins Unlimited, Inc.; Joandnas
Operations, Inc.; Killer B Trucking, LLC; Lance R. Edwards; Leonard Butler;
Michael Jackson, Sr.; Peninsular Transfer Inc.; Phifer Trucking, Inc.; Randy
Quick; Robert Constantine; Robert Grieser; Ronald L. Anderson/RLA Holdings,
LLC/A&K Development Co.; Stephen Slough; Steven A. Hamilton; Storey Trucking
Company, Inc./Lakeside Leasing, Inc.; The Cross Express; Two Star Trucking,
Inc.; Deanna and Natlia Garcia, representing the interests of Vera Transport,
LLC; and Victor Caballero, through their counsel; and Defendants Navistar
International Corporation (“NIC”) and Navistar, Inc. (“Navistar”) (collectively
“Defendants,” and, together with Named Plaintiffs and Co-Lead Class Counsel, the
“Settling Parties”).






















_______________________
1This Agreement incorporates certain capitalized terms that are defined in
Section I, infra.


1

--------------------------------------------------------------------------------





RECITALS
WHEREAS, in 2014, certain plaintiffs, including Steven A. Hamilton and G&G
Specialized Carriers LLC, filed class action complaints against Defendants in
various jurisdictions throughout the United States involving claims that certain
Navistar Advanced Exhaust Gas Recirculation MaxxForce truck engines are
defective, allegedly resulting in repeated engine failures and frequent repairs;
WHEREAS, on December 17, 2014, the Judicial Panel on Multidistrict Litigation
centralized these related actions and established In re Navistar MaxxForce
Engines Marketing, Sales Practices and Products Liability Litigation, MDL No.
2590, before Judge Joan B. Gottschall in the United States District Court for
the Northern District of Illinois;
WHEREAS, on March 5, 2015, the Court granted a motion for appointment of interim
lead counsel and liaison counsel on behalf of a proposed class, consisting of a
co-lead counsel structure of three (3) law firms - Adam J. Levitt (previously
with Grant & Eisenhofer, P.A. and now with DiCello Levitt Gutzler LLC), Jonathan
D. Selbin of Lieff Cabraser Heimann & Bernstein, LLP, and William M. Audet of
Audet & Partners, LLP - with Laurel G. Bellows of The Bellows Law Group serving
as Liaison Counsel;
WHEREAS, on April 9, 2015, the Court appointed Mark S. Mester as Lead Counsel
for Defendants and Kathleen P. Lally as Liaison Counsel for Defendants;
WHEREAS, on May 11, 2015, plaintiffs filed their First Master Consolidated Class
Action Complaint on behalf of twenty-six (26) then-named plaintiffs from fifteen
(15) states, asserting claims for declaratory and/or injunctive relief, breach
of express warranty, breach of implied warranty, breach of implied covenant of
good faith and fair dealing, negligent misrepresentation, fraudulent
concealment, fraud in the inducement, unjust enrichment, negligence, and
violations of certain consumer protection statutes and other federal, state, and
local laws;
WHEREAS, on September 22, 2016, plaintiffs filed the First Amended Consolidated
Class Action Complaint that both added and omitted certain named plaintiffs, and
Defendants filed answers to that pleading on October 20, 2016;
WHEREAS, on January 9, 2018, plaintiffs filed the Second Amended Consolidated
Class Action Complaint on behalf of thirty-seven (37) named plaintiffs from
nineteen (19) states asserting claims for declaratory and/or injunctive relief,
breach of express warranty, breach of implied warranty, breach of implied
covenant of good faith and fair dealing, negligent misrepresentation, fraudulent
concealment, fraud in the inducement, unjust enrichment, negligence, and
violations of certain consumer protection statutes and other federal, state, and
local laws;
WHEREAS, the Second Amended Consolidated Class Action Complaint alleged that
Defendants sold or leased vehicles equipped with a 2010-2013 model year
MaxxForce 11- or 13-liter diesel engine equipped with a defective EGR emissions
system and that if Named Plaintiffs had known of the defect, they would not have
purchased or leased their vehicles or would have paid less for the vehicles than
they did;


2

--------------------------------------------------------------------------------





WHEREAS, Defendants answered the Second Amended Consolidated Class Action
Complaint on February 6, 2018;
WHEREAS, the Settling Parties engaged in extensive discovery and related motion
practice, including production by Defendants of nearly 2 million documents,
production by Named Plaintiffs of more than 1.45 million pages of documents,
responses to several sets of written discovery requests including extensive
requests for admission, depositions of twenty seven (27) fact witnesses,
depositions of Named Plaintiffs, and inspections of the Named Plaintiffs’
vehicles;
WHEREAS, beginning in 2016, and most recently between June 2018 and March 2019,
the Settling Parties participated in multiple mediation sessions with the Hon.
Wayne Andersen (Ret.), who assisted the Settling Parties in arm’s-length
negotiations concerning a proposed classwide settlement, including six (6)
in-person negotiations in Chicago, dozens of hours on telephone conferences, and
many dozens of email exchanges;
WHEREAS, Named Plaintiffs were prepared to file their motion for class
certification and supporting expert reports in March 2019, however, prior to the
March 26, 2019 deadline for the same, the Settling Parties reached a preliminary
agreement in principle on the terms of a class settlement of this action,
subject to negotiating the remaining settlement terms and negotiating a
definitive written settlement agreement;
WHEREAS, Co-Lead Class Counsel conducted an exhaustive investigation and
evaluation of the facts and law related to Named Plaintiffs’ claims in order to
determine how best to serve the interests of the Named Plaintiffs and the Class;
WHEREAS, while the Named Plaintiffs and Co-Lead Class Counsel believe that the
Litigation and the claims of Named Plaintiffs and the other Class members have
merit, they recognize and acknowledge the expense and length of continued
proceedings that would be necessary to prosecute the Litigation against
Defendants through trial and any appeals and the value of providing timely
benefits to the Class;
WHEREAS, the Named Plaintiffs and Co-Lead Class Counsel also have taken into
account the uncertain outcome and risk of further litigation, as well as the
difficulties and delays inherent in such litigation, including Defendants’
anticipated defense to class certification that trial of these claims would not
be appropriate or otherwise manageable under Rule 23;
WHEREAS, the Named Plaintiffs and Co-Lead Class Counsel believe the proposed
Settlement confers substantial benefits on the Class;
WHEREAS, based on their evaluation of the above factors, the Named Plaintiffs
and Co-Lead Class Counsel have determined that the Settlement is in the best
interests of the Class and represents a fair, reasonable, and adequate
resolution of the Litigation;
WHEREAS, Defendants deny the claims in the Litigation, deny all allegations of
wrongdoing, fault, liability or damage of any kind to Named Plaintiffs or the
Class, deny that they acted improperly, or wrongfully in any way, and believe
that the Litigation is without merit;
WHEREAS, Defendants further deny that the claims of the Named Plaintiffs are
appropriate for class treatment; and


3

--------------------------------------------------------------------------------





WHEREAS, Defendants nevertheless recognize and acknowledge the expense and
length of continued proceedings that would be necessary to defend the Litigation
through trial and any appeals, and in agreeing to enter this Settlement have
taken into account the uncertainties of further litigation, as well as the
difficulties and delays inherent in such litigation;
NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED, by and among the Settling
Parties, subject to the approval of the Court, that the Litigation and the
Released Claims shall be fully and finally compromised, settled, and released,
and that the Litigation shall be dismissed with prejudice as set forth herein
subject to and upon the terms and conditions described below.
I.     DEFINITIONS
A.     Attorneys’ Fees and Costs
“Attorneys’ Fees and Costs” means such funds as may be awarded by the Court to
compensate any and all attorneys representing parties who have assisted in
conferring benefits upon the Class under this Settlement Agreement, as described
in Section V. All law firms receiving any Attorneys’ Fees and Costs shall be
referred to as “Fee Recipients.”
B.     Authorized Field Change/Future Authorized Field Change
“Authorized Field Change” means updates and changes that Navistar has released
for Class Trucks (including but not limited to Misbuild Investigation Notices).
“Future Authorized Field Change” means a modification to or new Primary
Components or Secondary Components (or updated software related to same)
released for proactive installation in Class Vehicles after the Effective Date.
C.     Authorized Navistar Dealer
“Authorized Navistar Dealer” means a dealer within Navistar’s independent dealer
network authorized by Navistar to sell, lease, and service Navistar vehicles and
MaxxForce brand diesel engines.
D.     Cash Fund
“Cash Fund” means the eighty-five million ($85 million) cash portion of the
common fund described in Section III, which will be used to pay Settlement Fees
and Expenses, any Service Awards ordered by the Court, any Attorneys’ Fees and
Costs ordered by the Court, and all cash payments to be paid to members of the
Settlement Class under this Agreement.
E.     Class
“Class” means, for the purposes of settlement only, all entities and natural
persons who owned or leased a 2011-2014 model year vehicle equipped with a
MaxxForce 11- or 13-liter engine certified to meet EPA 2010 emissions standards
without selective catalytic reduction technology, provided that vehicle was
purchased or leased in any of the fifty (50) States, the District of Columbia,
Puerto Rico, and all other United States territories and/or possessions.
Excluded from the Class are: (1) all federal court judges who have presided over
this Litigation and any members of their immediate families; (2) all entities
and natural persons that have litigated claims involving Class Vehicles’
allegedly defective EGR


4

--------------------------------------------------------------------------------





emissions system against Navistar to final, nonappealable judgment (with respect
to those vehicles only); (3) all entities and natural persons who, via a
settlement or otherwise, delivered to Navistar releases of their claims
involving Class Vehicles’ allegedly defective EGR emissions system (with respect
to those vehicles only); (4) Defendants’ employees, officers, directors, agents,
and representatives, and their family members; (5) any Authorized Navistar
Dealer of new or used vehicles; (6) any person or entity that purchased a Class
Vehicle solely for the purposes of resale (with respect to those vehicles only);
(7) any person or entity that was a lessee of a Class Vehicle for fewer than
thirty (30) days (with respect to those vehicles only); and (8) Idealease and
Navistar Leasing Co. (lessees of Class Vehicles from these entities are part of
the Class).
F.     Class Member
“Class Member” means a member of the Class.
G.     Class Notice
“Class Notice” means the notice of Settlement that will be provided to the
Class, as set forth in Section IV below.
H.    Class Vehicle(s)
“Class Vehicle(s)” means all 2011-2014 model year vehicles equipped with a
MaxxForce 11- or 13-liter engine certified to meet EPA 2010 emissions standards
without selective catalytic reduction technology.
I.     Co-Lead Class Counsel
“Co-Lead Class Counsel” means Jonathan D. Selbin, Adam J. Levitt, and William M.
Audet.
J.     Court
“Court” means the United States District Court for the Northern District of
Illinois.
K.     Covered Event
“Covered Event” means (1) a service event for repair or replacement of a Primary
Component or (2) a service event for repair or replacement of a Secondary
Component that occurs within thirty (30) days of a service event for repair or
replacement of a Primary Component. Covered Events do not include service events
where the repair or replacement of a Primary Component was provided for by an
Authorized Field Change or Misbuild Investigation
Notice.
1.Primary Components are:
▪EGR Cooler
▪EGR Valve
2.     Secondary Components are:
▪Lambda Sensor
▪Oxygen Sensor
▪Oil Centrifuge


5

--------------------------------------------------------------------------------





▪Valve/Seat (Intake) and Valve/Seat (Exhaust)
▪Valve Bridge
▪Cylinder Head (when accompanied by a Valve/Seat (Intake) and Valve Bridge
repair)
•Turbochargers
▪Total Engine Replacement or Rebuild (must show a Turbochargers failure)
▪Diesel Particulate Filter
▪DOC/Pre-DOC
L.     Covered Costs
“Covered Costs” means the following costs that were actually incurred as a
result of a Covered Event, are established by reasonable contemporaneous or
third-party documentation sufficient to establish the Covered Event and the
Covered Cost, and for which the Class Member has not already been compensated:
1.Actual repair costs:
▪Parts and labor
▪Towing
2.    Rental trucks
3.    Lost revenue (from a particular load lost at time of Covered Event)
4.    Travel costs (hotel, airfare, meals, etc.)
5.    Employee wages (limited to five days)
6.    Permits
7.    Loading/unloading
All costs not expressly listed above are excluded, including opportunity costs
(e.g., lost opportunity due to allegedly unreliable Class Vehicles) and the cost
of replacing employees.
M.     Defendants’ Counsel
“Defendants’ Counsel” means Mark S. Mester, Cary Perlman, Kathleen P. Lally,
Robin
Hulshizer, and Kevin Jakopchek of Latham & Watkins LLP.
N.    Effective Date of Settlement
“Effective Date of Settlement” means the first date after (1) the Court enters
the Final Order and Judgment and (2) all appellate rights with respect to said
Final Order and Judgment have expired or been exhausted in such a manner as to
affirm the Final Order and Judgment.


6

--------------------------------------------------------------------------------





O.     EGR
“EGR” means exhaust gas recirculation emissions technologies used by Navistar
with certain 2011-2014 model year vehicles equipped with a MaxxForce 11- or
13-liter diesel engine that did not also include selective catalytic reduction
technology.
P.     Email Notice
“Email Notice” means the notice to be emailed the Settlement Class as described
in Section IV and in substantially the same form as Exhibit A-4 to this
Settlement Agreement.
Q.     Escrow Account
“Escrow Account” means the bank account established to hold the Cash Fund as
described in Section IV.
R.     Fairness Hearing
“Fairness Hearing” means the final hearing, held after the Preliminary Approval
Order is issued, in which the Court will determine whether this Settlement
Agreement should be approved as fair, reasonable, and adequate, and whether the
proposed Final Order and Judgment should be entered, and if so, to determine the
amount of Attorneys’ Fees and Costs to be awarded to Co-Lead Class Counsel.
S.     Final Order And Judgment
“Final Order and Judgment” means a final order entered by the Court after the
Fairness Hearing, granting approval of the Settlement.
T.    Liaison Counsel
“Liaison Counsel” means Laurel G. Bellows of the Bellows Law Group, P.C.
U.     Litigation
“Litigation” means In re Navistar MaxxForce Engines Marketing, Sales Practices
and Products Liability Litigation, No. 1:14-cv-10318, pending in the United
States District Court for the Northern District of Illinois, and includes any
and all actions that have been, or in the future are, transferred or related to
that case.
V.     Long Form Notice
“Long Form Notice” means the notice that will be posted to the Settlement
Website as described in Section IV and in substantially the same form as Exhibit
A-3 to this Settlement Agreement.
W.     Named Plaintiffs
“Named Plaintiffs” means Plaintiffs Dulce Alvarez, representing the interests of
A-Rapid Logistics/Alka Trucking, Inc.; Binder Trucking, Inc.; Carmichael Leasing
Co., Inc.; Cesar Calderone, representing the interests of C & T Transport;
Charles Keplinger; David A. Lord d/b/a Lord AG Transportation; Ferraro Foods,
Inc.; Fike Logistics, Inc.; G&G Specialized Carriers LLC; GT Expedited, Inc./Go
To Logistics, Inc./ToGo Express, Inc.; Jenkins Unlimited, Inc.; Joandnas
Operations, Inc.; Killer B Trucking, LLC; Lance R. Edwards; Leonard Butler;
Michael Jackson, Sr.; Peninsular Transfer Inc.; Phifer Trucking, Inc.; Randy
Quick;


7

--------------------------------------------------------------------------------





Robert Constantine; Robert Grieser; Ronald L. Anderson/RLA Holdings, LLC/A&K
Development Co.; Stephen Slough; Steven A. Hamilton; Storey Trucking Company,
Inc./Lakeside Leasing, Inc.; The Cross Express; Two Star Trucking, Inc.; Deanna
and Natali Garcia, representing the interests of Vera Transport, LLC; and Victor
Caballero.
X.    Opt Out
“Opt Out” means a member of the Settlement Class who properly and timely submits
a request for exclusion from the Settlement Class as set forth in Section VI.
Y.     Opt Out List
“Opt Out List” means the list compiled by the Settlement Administrator pursuant
to Section VI, identifying those members of the Settlement Class who properly
and timely submit a request for exclusion from the Settlement Class.
Z.     Original Owner or Lessee
“Original Owner or Lessee” means those persons or entities who either (1)
purchased a Class Vehicle new from Navistar directly or from an Authorized
Navistar Dealer or (2) leased a new Class Vehicle from Navistar Leasing Co.
directly.
AA.     Preliminary Approval Order
“Preliminary Approval Order” means the order the Settling Parties will request
to be entered by the Court preliminarily approving the Settlement as outlined in
Section VI and substantially in the same form as Exhibit A-1 to this Settlement
Agreement.
BB.     Proof of Membership in the Class
“Proof of Membership in the Class” means information sufficient to establish
that the claimant is a Class Member, including:
1.The VIN of the Class Vehicle for which a claim is being made; and
2.
That the claimant purchased or leased the Class Vehicle for which a claim is
being made in the United States.

To simplify the ability of persons known to Navistar to be Original Owners or
Lessees to confirm their status as members of the Class, Navistar will, to the
extent reasonably possible, provide to the Settlement Administrator the records
in its possession, custody, and control identifying this information for
Original Owners or Lessees.
CC.     Proof of Ownership or Lease
“Proof of Ownership or Lease” means documentation establishing the time period
during which a member of the Class (as demonstrated in the manner described in
Section I.BB) owned or leased a Class Vehicle. “Proof of Ownership or Lease”
shall be established through the submission of vehicle title, vehicle purchase
agreement, vehicle lease agreement, dealer invoice, insurance documentation,
financing documentation, or vehicle registration documents sufficient to
identify the time period that a member of the Settlement Class has been or was
the owner or lessee of the Class Vehicle. To simplify the ability of persons
known to Navistar to be Original Owners or Lessees to establish Proof of
Ownership or Lease, Navistar will, to the extent reasonably possible, provide


8

--------------------------------------------------------------------------------





to the Settlement Administrator the records in its possession, custody, or
control identifying this information for Original Owners or Lessees.
DD.     Rebate Fund
“Rebate Fund” means the commitment to make available rebates with a face value
in the aggregate of fifty million dollars ($50 million) to the common fund
described in Section III.
EE.     Released Parties
“Released Parties” means Defendants and each of their past, present and future
parents, predecessors, successors, spin-offs, assigns, holding companies,
joint-ventures and joint-venturers, partnerships and partners, members,
principals, divisions, stockholders, bondholders, shareholders, subsidiaries,
related companies, affiliates, officers, directors, employees, associates,
Authorized Navistar Dealers, representatives, suppliers, vendors, advertisers,
service providers, distributors and sub-distributors, licensees, agents,
insurers, co-insurers, re-insurers, underwriters, attorneys, administrators, and
advisors.
FF.     Release
“Release” means the release and waiver set forth in Section VII of this
Agreement to be incorporated in the Final Order and Final Judgment.
GG.     Service Award
“Service Award” means such funds as may be awarded by the Court to Named
Plaintiffs to compensate them for their participation in the Litigation, as
described in Section V.
HH.     Settlement
“Settlement” means the settlement contemplated by this Stipulation and Agreement
of Settlement.
II.     Settlement Administrator
“Settlement Administrator” means JND Legal Administration, which has been
selected by the Settling Parties and which the Settling Parties will ask the
Court to appoint to administer Class Notice, administer the Settlement in
accordance with this Settlement Agreement, and engage in any other tasks
directed by the Court or jointly by Co-Lead Class Counsel and
Defendants’ Counsel.
JJ.     Settlement Agreement
“Settlement Agreement” means this Stipulation and Agreement of Settlement.
KK.     Settlement Class
“Settlement Class” means Named Plaintiffs and all members of the Class who are
not Opt Outs.
LL.     Settlement Fees and Expenses
“Settlement Fees and Expenses” means the authorized costs and expenses incurred
by the Settlement Administrator in providing Class Notice in accordance with
this Settlement Agreement and the anticipated Preliminary Approval Order and all


9

--------------------------------------------------------------------------------





authorized costs and expenses incurred by the Settlement Administrator in
administering the Settlement Agreement, including but not limited to costs and
expenses associated with assisting the Settlement Class, resolving claims made
under the Individual Prove-Up Option, processing claims, escrowing funds,
issuing and/or mailing awards, paying taxes and tax expenses, and other
authorized fees and expenses of the Settlement Administrator.
MM. Short Form Notice
“Short Form Notice” means the notice to be mailed the Settlement Class as
described in Section IV and in substantially the same form as Exhibit A-2 to
this Settlement Agreement.
NN.     Third Amended Consolidated Class Action Complaint
The “Third Amended Consolidated Class Action Complaint” is the pleading to be
filed contemporaneously with the Motion for Preliminary Approval.
OO.     VIN
“VIN” or “Vehicle Identification Number” means the unique 17-character number
assigned to each vehicle by Navistar. Navistar will provide a substantially
complete list of VINs to the Settlement Administrator for all Class Vehicles.
PP.     Other capitalized terms used in this Settlement Agreement but not
defined in this Section shall have the meanings ascribed to them elsewhere in
the Settlement Agreement.
QQ.    All terms defined in this Settlement Agreement have the definition
asserted herein solely for the purposes of this Settlement Agreement.
RR.    The terms “he or she” and “his or her” include “it” or “its” where
applicable.
SS.    The plural of any defined term includes the singular, and the singular of
any defined term includes the plural, as the case may be.
II.     PROPOSED CLASS FOR SETTLEMENT PURPOSES
A.     Certification Of Class For Settlement Purposes
Pursuant to Fed. R. Civ. P. 23(e), the Settling Parties hereto agree to the
entry of an order, certifying, for settlement purposes only, the following
Class:
All entities and natural persons who purchased or leased a 2011-2014 model year
vehicle equipped with a MaxxForce 11- or 13-liter engine certified to meet EPA
2010 emissions standards without selective catalytic reduction technology,
provided that vehicle was purchased or leased in any of the fifty (50) States,
the District of Columbia, Puerto Rico, and all other United States territories
and/or possessions.
Excluded from the Class are: (1) all federal court judges who have presided over
this Litigation and any members of their immediate families; (2) all entities
and natural persons that have litigated claims involving Class Vehicles’
allegedly defective EGR emissions system against Navistar to final,
nonappealable judgment (with respect to those vehicles only); (3) all entities
and natural persons who, via a settlement or otherwise, delivered to Navistar
releases of their claims involving Class Vehicles’ allegedly defective EGR
emissions system (with respect to those vehicles only); (4) Navistar’s
employees, officers, directors, agents, and representatives, and their family
members; (5) any new or used Authorized Navistar Dealer; (6) any person or
entity that purchased or leased a vehicle solely for the purposes of resale
(with respect to those vehicles


10

--------------------------------------------------------------------------------





only); (7) any person or entity that leased vehicles for fewer than thirty (30)
days (with respect to those vehicles only); and (8) Idealease and Navistar
Leasing Co. (for the avoidance of doubt, lessees of Class Vehicles from these
entities are part of the Class).
B.     Class Counsel
Solely for the purpose of implementing this Settlement Agreement and
effectuating the Settlement, the Settling Parties further agree to the entry of
an order appointing Named Plaintiffs as representatives of the Class, appointing
Co-Lead Class Counsel as counsel for the Class pursuant to Fed. R. Civ. P.
23(g), and finding that the Named Plaintiffs and Co-Lead Class Counsel are
appropriate representatives of the Class.
III.     SETTLEMENT CONSIDERATION AND COMPENSATION
In consideration of the Release provided for in Section VII and the dismissal of
the Litigation with prejudice (as set forth in Section VI), and subject to the
limits specified in this Section, Defendants agree to (1) make an all-inclusive
common fund payment of eighty-five million dollars ($85,000,000) to the Cash
Fund and (2) commit to making available to the Settlement Class in the Rebate
Fund rebates with a face value in the aggregate of fifty million dollars
($50,000,000).
Defendants shall cause eighty-five million dollars ($85,000,000) (less any
amounts for Settlement Fees and Expenses already paid) to be paid into the
Escrow Account within thirty (30) days of the Final Order and Judgment, provided
that Navistar will fund the Escrow Account by December 30, 2019 if Final
Approval is granted on or before December 20, 2019.
A.     Compensation
Members of the Settlement Class may submit a claim for only one of the following
options of compensation for each Class Vehicle that members of the Settlement
Class have owned or leased, subject to the limitations set forth in Section
III.B.2 below for Class Vehicles that one Class Member leased to another:
1.     Cash Option
This option provides for a payment based on months of ownership or lease of up
to two thousand five hundred dollars ($2,500) per Class Vehicle. Each
demonstrated month of ownership or lease through March 2019 is eligible (subject
to the limitations set forth in Section
III.B) for the following amounts:
Class Vehicle Model Year
Monetary Amount
2011
$26.59/month
2012
$29.07/month
2013
$33.33/month
2014
$39.06/month

2. Rebate Option
For each Class Vehicle owned or leased by a member of the Settlement Class, such
member of the Settlement Class may select a rebate based on months of ownership
or lease worth up to ten thousand dollars ($10,000) towards the purchase of a
new


11

--------------------------------------------------------------------------------





Navistar Class 8 heavy duty truck. The rebates are deducted from the best
negotiated retail purchase price (not including sales taxes or delivery fees)
and in addition to any other applicable promotion, rebate, or discount then in
effect at the time of purchase and for which both the purchase and the purchaser
would otherwise qualify. The rebates will expire eighteen (18) months after the
date that the rebate certificates are sent to the members of the Settlement
Class. The rebates are not transferable and not stackable. Each individual
member of the Settlement Class may receive up to a maximum of ten (10) total
rebates, regardless of the number of vehicles purchased or leased.
Each demonstrated month of ownership/lease through March 2019 is eligible
(subject to the limitations set forth in Section III.B) for the following
amounts:
Class Vehicle Model Year
Amount
2011
$106.36/month
2012
$116.28/month
2013
$133.32/month
2014
$156.24/month

3. Individual Prove-Up Option
For each Class Vehicle owned or leased by a member of the Settlement Class, such
member of the Settlement Class may seek to prove up to fifteen thousand dollars
($15,000) of Covered Costs per Class Vehicle. Whether and what amount of Covered
Costs should be awarded pursuant to this provision shall be determined by the
Settlement Administrator consistent with this Settlement Agreement, subject to
an appeal adjudicated by the Settlement Administrator. Defendants will not be
entitled to assert any legal defenses to these Covered Costs, although
Defendants may demonstrate that a claimant does not meet the requirements of
this Settlement Agreement. Members of the Settlement Class opting for relief
under this Section may, at any time prior to a final determination of their
award, opt instead to receive the payment that he or she would be entitled to
under III.A.1.
Notwithstanding the definition of Covered Costs, the recoverable cost of parts
and labor incurred as a result of a Covered Event that occurred when the Class
Vehicle had between 500,001 miles and 1,000,000 miles are capped at seven
thousand five hundred dollars ($7,500) for all Covered Events. Parts and labor
incurred as a result of a Covered Event that occurred when the Class Vehicle had
1,000,001 miles or more are not compensated. For the avoidance of doubt, total
compensation for all Covered Costs for any member of the Settlement Class for a
given Class Vehicle shall not exceed fifteen thousand dollars ($15,000).
All costs not expressly defined above as a Covered Cost are excluded, including
opportunity costs (e.g., lost opportunity due to unreliable Class Vehicle) and
the cost of replacing employees.
Members of the Settlement Class opting for relief under this Section must sign a
certification stating under penalty of perjury: “I certify that the oil and
filters were regularly changed on this vehicle within the timeframes recommended
by Navistar.”
B.     Compensation In Connection With Leased Class Vehicles
1.     Leases From Navistar


12

--------------------------------------------------------------------------------





Any member of the Settlement Class who leased a Class Vehicle from Defendants,
Defendants’ corporate affiliates, or an Authorized Navistar Dealer will recover
on the same terms as owners of Class Vehicles.
2.     Class Members Who Leased From Any Party Other Than Navistar
If a Class Member who owned a Class Vehicle leased that Class Vehicle for 30
days or less to another individual or entity, the owner, but not the lessee, may
elect the Cash Option or the Rebate Option, or the Individual Prove-Up Option
for Covered Costs paid by the owner, not the lessee, for the time period of the
lease. The lessee of said lease of thirty (30) days or less is not a Class
Member. If a Class Vehicle was leased for more than thirty (30) days, the Class
Member who was the lessor and the Class Member who was the lessee of said Class
Vehicle are each eligible, with sufficient Proof of Ownership or Lease, for half
of the Cash Option or half the Rebate Option for the time period of the lease.
Each lessor and lessee may instead independently elect the Individual Prove-Up
Option. Co-Lead Class Counsel and Defendants’ Counsel agree to work in good
faith to determine appropriate cash/rebate apportionment through the claims
administration process in the unlikely event that there is some lessor-lessee
arrangement that is not already expressly anticipated by this Settlement
Agreement.
C.     Allocation Of Funds In The Event Of Oversubscription Or Undersubscription
If either the Cash Fund or Rebate Fund is oversubscribed-i.e., more claims for
that type of compensation are approved than dollars or value available in that
fund-and the other fund is undersubscribed- i.e., fewer claims for that type of
compensation are approved than dollars or value available in that fund-then the
dollars or value remaining in the undersubscribed fund shall “waterfall” into
the oversubscribed fund until all approved claims in the oversubscribed fund are
paid or all dollars or value in the undersubscribed fund is spent. In no event,
however, shall more than thirty-five million dollars ($35 million) of the Rebate
Fund “waterfall” into the Cash Fund. Any remaining dollars within the Cash Fund
after any necessary “waterfall” shall be reallocated pro rata within the
original Cash Fund to previously-approved, valid claims within that Cash Fund.
Any remaining rebate commitments within the Rebate Fund after any necessary
“waterfall” (“Additional Rebates”) will be issued to certain members of the
Settlement Class (“Rebate Claimants”) who initially elected and qualified for a
rebate under Section III.A.2 above
(“Initial Rebate”). Additional Rebates will be subject to the same terms and
conditions as Initial Rebates. They will not be transferable or stackable,
including with Initial Rebates. The assumed value of a Rebate Claimant’s
Additional Rebate(s) will be the average value of the Initial Rebate(s)
(“Initial Rebate Value”) received by the particular Rebate Claimant. Additional
Rebates will be issued sequentially to eligible Rebate Claimants in ascending
order of Initial Rebate Value, until the Rebate Fund is exhausted. No member of
the Settlement Class may be issued more than ten (10) rebates of any kind.
Should this limitation prevent the exhaustion of the Rebate Fund, then the
Parties agree that the Honorable Wayne Andersen (retired) shall have sole and
final authority to order a fair distribution of the remainder of the Rebate Fund
in the form of Additional Rebates or pro rata increases in Initial Rebates, so
long as the net result is that Defendants pay the full one-hundred thirty-five
million dollars ($135 million) in cash payments and rebates to the Class,
including Attorneys’ Fees, Costs, Service Awards, and Settlement Fees and
Expenses.


13

--------------------------------------------------------------------------------





If, after any applicable “waterfall”, one or both funds are oversubscribed, then
claims within any oversubscribed fund will be reduced pro rata. In the Rebate
Fund, that means that each rebate will be reduced by an equal amount until the
fund is no longer oversubscribed. In the Cash Fund, that means that each cash
award will be reduced by an equal percentage until the fund is no longer
oversubscribed.
IV.     ADMINISTRATION OF THE SETTLEMENT
A.
Establishment And Administration Of The Cash Fund As A Qualified Settlement Fund

Within thirty (30) days after the entry of the Final Order and Judgment
(provided that Navistar will fund the Escrow Account by December 30, 2019 if
Final Approval is granted on or before December 20, 2019), Defendants shall pay
the total sum of the Cash Fund (less any costs and expenses related to
Settlement Fees and Expenses already paid by Defendants) into the Escrow Account
to be held in escrow by the Settlement Administrator with Signature Bank (the
“Bank”) to be chosen by Co-Lead Class Counsel and subject to approval by
Defendants, which approval shall not be unreasonably withheld. The Cash Fund
shall be established as a Qualified Settlement Fund (“QSF”) within the meaning
of Treasury Regulation Section 1.468B-1, pursuant to the subject matter
jurisdiction of the Court under Treasury Regulation Section 1.468Bl(c)(1) and an
order to be entered by the Court establishing a QSF within the meaning of
Treasury Regulation Section 1.468B-1. After the Cash Fund has been paid into the
Escrow Account, the Parties and the Settlement Administrator agree to treat the
Cash Fund as a QSF within the meaning of Treas. Reg. § 1.468B-1. All provisions
of this Settlement shall be interpreted in a manner that is consistent with the
Cash Fund being a QSF within the meaning of Treasury Regulation § 1.468B-1.
1.     The Bank
The Cash Fund shall be held at the Bank, which financial institution shall be
responsible for any and all investment-related decisions, following the
Settlement Administrator’s investment policy for fiduciaries, which is based on
safety of principal, no bank balance sheet exposure, and zero sweep accounts for
distributions to Plaintiffs once authorized. The Bank shall be responsible for
the issuance of any checks and/or wire transfers from the Cash Fund once
authorized. Fees and costs for all service related to the Fund shall not exceed
$10,000 except by agreement of the Parties.
2.     Cash Fund, Distributions And Expenses
No portion of the Cash Fund shall be made available to the Settlement Class
except as specifically set forth in this Settlement Agreement. Until such time
as the Cash Fund is distributed, the Settlement Class shall not possess any
rights to demand or receive any portion of the monies or the escrowed monies or
to mortgage, pledge, or encumber the same in any manner. To the extent possible,
the terms of the Settlement Agreement shall be construed so as to prevent
Plaintiffs from being in constructive receipt, as determined under federal
income tax principles, of the Cash Fund. All expenses incurred in administering
the Cash Fund, including without limitation, the fees and expenses of the Bank
and Settlement Administrator, shall be paid from the Cash Fund.


14

--------------------------------------------------------------------------------





If this Settlement Agreement does not for any reason become final or effective
or is otherwise rescinded, withdrawn, or abrogated before the Effective Date of
the Settlement, then all amounts that have been paid by Defendants into the
Escrow Account shall be returned to Defendants.
3.     Administrator Of The Cash Fund
For the purposes of Section 468B of the Internal Revenue Code of 1986, as
amended, and Treas. Reg. § 1.468B as promulgated thereunder, the “administrator”
shall be the Settlement Administrator or its successors. The Settlement
Administrator shall have the authority to conduct any and all activities
necessary to administer the Cash Fund. The Settlement Administrator shall submit
personally to the jurisdiction of the Court. The Settlement Administrator shall
be indemnified and held harmless by Plaintiffs and the Settlement Class from any
claims made by any alleged lien holder or other person or entity that attempts
to assert a right of payment, reimbursement, or garnishment against the Cash
Fund.
4.     QSF-Related Duties Of The Settlement Administrator
The Settlement Administrator shall timely and properly file, or cause to be
filed, all federal, state, or local tax returns and information returns
(together, “Tax Returns”) necessary or advisable with respect to the earnings on
the funds deposited in the Cash Fund (including without limitation the returns
described in Treas. Reg. § 1.468B-2(k)). Such Tax Returns shall be consistent
with this subparagraph and in all events shall reflect that all taxes (including
any estimated taxes, earnings, or penalties) on the income earned on the funds
deposited in the Cash Fund shall be paid out of such funds as provided herein.
In all events, Defendants and Defendants’ Counsel shall have no liability or
responsibility whatsoever for the taxes or the filing of any Tax Return or other
document with the Internal Revenue Service or any other state or local taxing
authority. Defendants and Defendants’ Counsel shall have no liability or
responsibility for the taxes of the Cash Fund with respect to the Cash Fund
Amount nor the filing of any Tax Returns or other documents with the Internal
Revenue Service or any other taxing authority, nor any expenses associated
therewith (beyond those expenses being paid from the Cash Fund as provided
herein). In the event any taxes are owed by any of the Defendants or Defendants’
Counsel on any earnings on the funds on deposit in the Cash Fund, such amounts
shall also be paid out of the Cash Fund.
Taxes with respect to the Cash Fund shall be treated as, and considered to be, a
cost of administration of the Settlement and shall be timely paid, or caused to
be paid, by the Settlement Administrator out of the Cash Fund without prior
order from the Court or approval by Defendants. The Settlement Administrator
shall be obligated (notwithstanding anything herein to the contrary) to withhold
from distribution to the Settlement Class any funds necessary to pay such
amounts (as well as any amounts that may be required to be withheld under Treas.
Reg. § 1.468B-2(l)(2)). The Parties agree to cooperate with each other, and
their tax attorneys and accountants to the extent reasonably necessary, to carry
out these provisions.
The Settlement Administrator shall obtain a Federal Taxpayer Identification
Number for the Cash Fund upon the execution of an order by the Court
establishing the Cash Fund. The Settlement Administrator is authorized, upon
final distribution of all


15

--------------------------------------------------------------------------------





monies paid into the Cash Fund, to take appropriate steps to wind down the Cash
Fund and thereafter the Settlement Administrator is discharged from any further
responsibility with respect to the Cash Fund.
B.     Duties Of The Settlement Administrator
Promptly after Preliminary Approval, the Parties will direct the Settlement
Administrator to issue Class Notice, receive and appropriately respond to all
claims submitted by a member of the Settlement Class, and to otherwise
administer the Settlement Agreement. The Settlement Administrator will (1)
assign personnel to manage the settlement implementation process, including
Class Notice, (2) establish a toll-free telephone number that members of the
Class may call to obtain information, (3) establish a mailing address to which
members of the Settlement Class can send claims for reimbursement and (4) create
a Settlement Website containing information about the Settlement, including
claim forms for download or electronic submission. All costs and expenses
related to the administration of this Settlement, whenever paid by
Defendants, will be deducted from the Cash Fund.
C.     Notice To Members Of The Settlement Class
The cost of Class Notice and other Settlement Fees and Expenses, as agreed to by
the Settling Parties, will be paid from the Cash Fund. Prior to the funding of
the Cash Fund, Defendants will make payments necessary to cover the costs of
Class Notice and other Settlement Fees and Expenses. Such pre-payments will be
deducted from the amount ultimately contributed to the Cash Fund following the
Effective Date.
1.     Components And Timing Of Class Notice
Class Notice will be accomplished through a combination of the Short Form
Notice, Email Notice, notice through the Settlement Website, and Long Form
Notice, each of which is described below, as specified in the anticipated
Preliminary Approval Order and this Settlement Agreement and in order to comply
with all applicable laws, including but not limited to, Fed. R. Civ. P. 23, the
Due Process Clause of the United States Constitution, and any other applicable
statute, law, or rule.
As soon as practicable after the Preliminary Approval Order, the Settlement
Administrator will obtain the name, last known address, and email address of
each potential member of the Settlement Class, to the extent such information is
reasonably available in Navistar’s records and/or public records. If contact
information is not available in the Defendants’ records, the Settlement
Administrator will seek contact and vehicle information from public records,
including records obtained from the Department of Motor Vehicles, for all fifty
(50) States, the District of Columbia, Puerto Rico, and all other United States
territories and/or possessions. Vehicle information includes, but is not limited
to, the inferred date of purchase, lease information, new/used purchase
information, and year, make, and model of the vehicle. Thereafter, the
Settlement Administrator shall substantially complete initial dissemination of
notice in the manner described below with the intention of substantially
completing initial notice within eight (8) weeks after the entry of the
Preliminary Approval Order.




16

--------------------------------------------------------------------------------





2.     Short Form Notice
The Settlement Administrator shall send the Short Form Notices, substantially in
the form attached hereto as Exhibit A-2, by First Class U.S. Mail, proper
postage prepaid, to members of the Settlement Class. In addition, the Settlement
Administrator shall: (a) re-mail any notices returned by the United States
Postal Service with a forwarding address as soon as practicable; and (b) by
itself or using one or more address research firms, as soon as practicable
following receipt of any returned notices that do not include a forwarding
address, research such returned mail for more accurate addresses and promptly
mail copies of the applicable notice to any more accurate addresses so found.
3.     Email Notice
The Settlement Administrator shall send the Email Notices, substantially in the
form attached hereto as Exhibit A-4, by email to members of the Settlement Class
for whom an email address was located.
4.     Settlement Website And Long Form Notice
The Settlement Administrator shall establish a Settlement Website that will
inform members of the Settlement Class of the terms of the Settlement Agreement,
their rights, dates and deadlines, and related information. The Settlement
Website shall include, in .pdf format, materials agreed upon by the Parties
and/or required by the Court, including the Long Form Notice. The Settlement
Website shall also allow Class Members, upon entry of their information, to
receive preliminary calculations of the “up to” compensation amount they could
receive under the Cash Option or the Rebate Option if Class Members submit valid
claims. Class Members would then be able to continue to submit a claim with that
information online or in hard copy. The Settlement Website will “pre-populate”
claims information to the extent the Settlement Administrator possesses it.
The Settlement Administrator will send, via First Class U.S. Mail, the Long Form
Notice to those persons who request it.
5.     Class Action Fairness Act Notice
In compliance with the attorney general notification provision of the Class
Action Fairness Act, 28 U.S.C. § 1715, within ten (10) days after the motion for
Preliminary Approval is filed, the Settlement Administrator shall provide notice
of this proposed Settlement, as well as all other documents required by the
Class Action Fairness Act, to the Attorney General of the United States, and to
the attorneys general of each state or territory in which a Class Member may
reside. The Settlement Administrator will provide copies of such notifications
to Co-Lead Class Counsel and Defendants’ Counsel at the time of their submission
to the attorneys general.
D.     Submission Of Claims
To obtain compensation under Section III, a member of the Settlement Class must
submit a timely claim to the Settlement Administrator. Co-Lead Class Counsel and
Defendants’ Counsel will participate in the design of the claims administration
process and will receive periodic information about the Settlement
Administrator’s handling of claims, including but not limited to information
identifying the claims and claimants, sufficient to let them comment upon and/or
raise objections to how it is being


17

--------------------------------------------------------------------------------





performed. Co-Lead Class Counsel will work continuously with Defendants’ Counsel
throughout the claims administration process to ensure that the claims process
is fair and that the number of valid claims is maximized.
1.     Deadline To Submit Claims
The Settlement Administrator will not review or pay any claims for monetary
compensation submitted by a member of the Settlement Class more than
one-hundred-eighty (180) calendar days after the Fairness Hearing. The Settling
Parties reserve the right to jointly move the Court to permit late-filed claims.
2.
Content Of And Support For Claims

a.     Identification Of Benefit Sought
All claims for monetary compensation must indicate whether the claimant is
submitting a claim for one of the options in Section III.A, and which option is
being selected. These options will be readily apparent on the Settlement
Website.
b.     Proof Of Membership In The Class
All claims for compensation must include Proof of Membership in the Class.
Co-Lead Class Counsel and Defendants will work in good faith with the Settlement
Administrator when designing the claims-submission feature of the Settlement
Website to simplify the ability of persons known to Navistar to be Original
Owners or Lessees of Class Vehicles to confirm their status as Class Members
without needing to independently submit all of the information otherwise
required to show Proof of Membership in the Class.
3.     Rejected Claims/Opportunity To Cure Deficiencies
The Settlement Administrator may reject any claim that does not include the
required information, documentation, or certification specified in the previous
subsection. The Settlement Administrator may investigate any claim, including by
requesting from the member of the Settlement Class additional documentation to
determine whether the claim is valid. If the Settlement Administrator rejects a
claim, it will advise the member of the Settlement Class who submitted the claim
of the reason(s) for the rejection (e.g., missing information, documentation, or
certification, ineligibility to submit a claim, claim does not involve a Class
Vehicle). If a claim is rejected due to missing information or documentation,
the Settlement Administrator will give the member of the Settlement Class thirty
(30) days to resubmit that claim along with additional information, so long as
the claim was originally submitted by the deadline to submit the claim. The
Settlement Administrator will copy Co-Lead Class Counsel and Defendants’
Counsel on all rejected claims.
4.     Disputed Claims
If a member of the Settlement Class disputes either the Settlement
Administrator’s rejection of a claim or the amount to be reimbursed pursuant to
a claim, the member of the Settlement Class may appeal the Settlement
Administrator’s decision by submitting the claim, the Settlement Administrator’s
decision on the claim, and an explanation of the Settlement Administrator’s
alleged error to the Settlement Administrator within thirty (30) days of the
postmark date on the envelope, or the date of the email,


18

--------------------------------------------------------------------------------





in which the Settlement Administrator sent its decision to the member of the
Settlement Class. The Settlement Administrator will share all appeals received
with Co-Lead Class Counsel and Defendants’ Counsel, and shall make a final,
binding determination of the appeal following its receipt of the Settlement
Parties’ responses to the appeal.
V.     ATTORNEYS’ FEES AND COSTS AND SERVICE AWARDS
A.     Attorneys’ Fees And Costs
All Attorneys’ Fees and Costs shall be paid out of the Cash Fund in an amount to
be awarded by the Court. Co-Lead Class Counsel will apply to the Court on behalf
of themselves and other counsel for members of the Class for an award of
Attorneys’ Fees and Costs. Co-Lead Class Counsel’s request for Attorneys’ Fees
and Costs will not exceed forty million dollars ($40 million) in aggregate fees
and costs. Co-Lead Class Counsel shall be entitled to the Attorneys’ Fees and
Costs awarded by the Court (subject to the limitations of this Section)
immediately upon funding of the Escrow Account, and all such amounts will be
paid from the Cash Fund. Co-Lead Class Counsel, along with Liaison Counsel
Laurel Bellows, shall have the authority to determine and make an allocation of
Attorneys’ Fees and Costs to any counsel representing any member of the Class
who claims an entitlement to share in any fees or costs approved by the Court.
Any disputes regarding such allocation shall be resolved by the Court and shall
not be considered a basis for withdrawal from the settlement as described below
in Section VI.E.
Any payment of Attorneys’ Fees and Costs made pursuant to this Section shall be
subject to the joint and several obligation of Fee Recipients to make refunds or
repayments to the Cash Fund of any paid amounts, plus accrued earnings at the
same net rate as is earned by the Cash Fund, if the Settlement is terminated
pursuant to the terms of this Settlement Agreement or fails to become effective
for any reason, or if, as a result of any appeal or further proceedings on
remand or successful collateral attack, the award of Attorneys’ Fees and Costs
is reduced or reversed by court order. Fee Recipients shall make the appropriate
refund or repayment in full no later than thirty (30) calendar days after
receiving notice of the termination of the Settlement, notice from a court of
appropriate jurisdiction of the disapproval of the Settlement by court order or
notice of any reduction or reversal of the award of Attorneys’ Fees and Costs by
court order. Each Fee Recipient, on behalf of itself and each partner and/or
shareholder of such firm, agrees that (i) it and each of its partners and/or
shareholders are subject to the jurisdiction of the Court for the purpose of
enforcing this provision, (ii) it and its partners and/or shareholders shall be
jointly and severally liable for the repayment of all Attorneys’ Fees and Costs
awarded by the Court and paid by the Cash Fund, as well as accrued interest and
(iii) the Court may, upon application of Defendants or Defendants’ counsel,
summarily issue orders, including, without limitation, judgments and attachment
orders, and may make appropriate findings of or sanctions for contempt against
any law firm or any of its partners and/or shareholders should such law firm
fail to timely repay Attorneys’ Fees and Costs pursuant to this paragraph. Fee
Recipients further agree that in the event the full amount paid by the Cash Fund
to Fee Recipients plus accrued interest is not repaid within the time frame
required by this paragraph, Fee Recipients shall be responsible for all fees and
costs incurred by Defendants in seeking and obtaining from Fee Recipients such
sums that remain unpaid.


19

--------------------------------------------------------------------------------





B.     Service Awards For Named Plaintiffs
As part of their motion seeking final approval of the Settlement to be
considered at the Fairness Hearing, and in recognition for the Named Plaintiffs’
work on behalf of the class, Co-Lead Class Counsel will submit to the Court an
application for a twenty-five thousand dollar ($25,000) Service Award for each
of the Named Plaintiffs. Any set of Named Plaintiffs with overlapping ownership
shall be entitled to only one such Service Award. Any Service Awards ordered by
the Court will be paid out of the Cash Fund within forty-five (45) days of the
Effective Date, provided that Co-Lead Class Counsel have provided to the
Settlement Administrator completed W-9 forms for the Named Plaintiffs at least
twenty-one (21) days before payment. Any Service Awards are in addition to other
payments under the Settlement.
VI.     SETTLEMENT APPROVAL PROCESS
A.     Preliminary Approval of Settlement
Promptly after execution of the Settlement Agreement, Co-Lead Class Counsel will
present the Settlement Agreement to the Court, along with a motion requesting
that the Court issue a Preliminary Approval Order substantially in the form
attached as Exhibit A-1, which will include, among other things:
•
A finding that the Court will likely be able to approve the Settlement under
Fed. R. Civ. P. 23(e)(2);

•
A finding that the Court will likely be able to certify the Class for settlement
purposes;

•
Approval of the Class Notice substantially in the same form as Exhibits A-2,
A-3, and A-4 for distribution to the Class;

•
A direction that the Settlement Administrator, through data aggregators or
otherwise, is authorized to request and receive contact and vehicle information
from the Department of Motor Vehicles for all fifty (50) States, the District of
Columbia, Puerto Rico, and all other United States territories and/or
possessions for all VINs for Class Vehicles.

•
A direction that each potential member of the Class who wishes to be excluded
from the Settlement Class must respond to the Class Notice in writing in
accordance with the instructions set forth in the Class Notice and that their
responses must be received by the date set forth in the Preliminary Approval
Order;

•
A finding that the Class Notice constitutes the best practicable notice under
the circumstances, including individual notice to all Class Members who can be
identified with reasonable effort, and constitutes valid, due, and sufficient
notice to Class Members in full compliance with the requirements of applicable
law, including the Due Process Clause of the United States Constitution;

•
A direction that, pending final determination of the application for approval of
this Settlement Agreement, all proceedings in the Litigation other than
settlement approval proceedings shall be stayed and all Class Members who do not
validly request exclusion from the Class shall be enjoined from commencing or
prosecuting any Released Claim in any court or before any tribunal;

•
A direction that any Class Member who does not properly and timely request
exclusion from the Class will be bound by the Final Order and Judgment;

•
The scheduling of a Fairness Hearing;

•
A direction that the Settlement Administrator shall provide the Opt Out List to
the Court and to Defendants’ Counsel and Co-Lead Class Counsel no less than
twenty-one (21) days before the Fairness Hearing. If further requests for
exclusion be received after that date, the Settlement



20

--------------------------------------------------------------------------------





Adminsitrator shall provide an updated Opt Out List no later than nine (9) days
after providing the first Opt Out List;
•
A direction that Co-Lead Class Counsel shall file a motion for Attorneys’ Fees
and Costs and Named Plaintiffs’ Service Awards at least thirty (30) days prior
to the date set forth in the Preliminary Approval Order as the deadline for the
objections, and any supplemental brief in support of final approval of the
Settlement Agreement no later than seven (7) days prior to the Fairness Hearing;

•
A direction that any member of the Settlement Class who wishes to object to the
proposed Settlement, the proposed Final Order and Judgment, the motion for
Attorneys’ Fees and Costs and/or Named Plaintiffs’ Service Awards must file and
serve such objections no later than the date set forth in the Preliminary
Approval Order, which shall be approximately twenty-four (24) days before the
Fairness Hearing, together with copies of all papers in support of his or her
position as provided in Section VI.B.1 of the Settlement Agreement.

B.     Response To Notice
1.     Objections To Settlement
Any member of the Settlement Class who intends to object to this Settlement
Agreement or the Settlement contained therein must, by the date specified in the
anticipated Preliminary
Approval Order and recited in the Class Notice, file any such objection with the
Court, and provide copies of the objection to: (1) Adam J. Levitt of DiCello
Levitt Gutzler (Co-Lead Class
Counsel), Ten North Dearborn Street, Eleventh Floor, Chicago, Illinois 60602;
and (2) Mark S.
Mester and Kathleen P. Lally of Latham & Watkins, LLP (Defendants’ Counsel), 330
North Wabash Avenue, Suite 2800, Chicago, Illinois 60611.
Any objection to the Settlement Agreement must be individually and personally
signed by the member of the Settlement Class submitting it. If the member of the
Settlement Class is an entity and not an individual, the objection must be
signed by an officer or director of the entity and include an affidavit that
attests to that person’s ability to act on behalf of that entity. If the member
of the Settlement Class is represented by counsel, the objection must also be
signed by such counsel. Any objection must include:
•
The objecting member of the Settlement Class’s full name, address, and telephone
number;

•
The model, model year, and VIN of the objecting member of the Settlement Class’s
Class Vehicle(s), along with Proof of Membership in the Class;

•
A written statement of all grounds for the objection, accompanied by any legal
support for the objection;

•
Copies of any papers, briefs, or other documents upon which the objection is
based;

•
A list of all cases in which the member of the Settlement Class and/or member of
the Settlement Class’s counsel filed or in any way participated-financially or
otherwise-the filing of an objection to a class settlement during the preceding
five years;

•
The name, address, email address, and telephone number of every attorney
representing or assisting the objector; and

•
A statement indicating whether the objector and/or his or her counsel intends to
appear at the Fairness Hearing and, if so, a list of all persons, if any, who
will be called to testify in support of the objection.



21

--------------------------------------------------------------------------------





Any Class Member who does not file a timely written objection to the Settlement
and notice of his or her intent/non-intent to appear at the Fairness Hearing, or
who otherwise fails to comply with the requirements of this Section shall be
foreclosed from seeking any adjudication or review of the Settlement by appeal
or otherwise.
2.     Request For Exclusion
Any Class Member who wishes to be excluded from the Class and to become an Opt
Out must submit a request for exclusion to the Settlement Administrator at the
address specified in the Class Notice by the date specified in the anticipated
Preliminary Approval Order and recited in the Class Notice. Class Members who
wish to be excluded from the Settlement Class must do so with respect to all
Class Vehicles they own(ed) or lease(d). Class Members may not exclude
themselves from the Class with respect to one or more Class Vehicles while
seeking relief through the Settlement with respect to other Class Vehicles. To
be effective, the request for exclusion must be sent via First Class U.S. Mail
to the address specified in the Class Notice and:
•
Include the Class Member’s full name, address, and telephone number;

•
Identify the model, model year, and VIN of the Class Member’s Class Vehicle(s);

•
Explicitly and unambiguously state his, her, or its desire to be excluded from
the Settlement Class in In re Navistar MaxxForce Engines Marketing, Sales
Practices and Products Liability Litigation; and

•
Be individually and personally signed by the Class Member. If the Class Member
is an entity and not an individual, the objection must be signed by an officer
or director of the entity and include an affidavit that attests to that person’s
ability to act on behalf of that entity.

Any Class Member who fails to submit a timely and complete request for exclusion
sent to the proper address shall be subject to and bound by this Settlement and
every order or judgment entered pursuant to this Settlement. Any purported
request for exclusion or other communication sent to such address that is
unclear or internally inconsistent with respect to the Class Member’s desire to
be excluded from the Settlement Class will be deemed invalid unless determined
otherwise by the Court. Requests for exclusion can only be submitted on behalf
of each Class Vehicle(s) owned or leased by a particular Class Member. For
example, mass-opt outs and class requests for exclusion that are not signed by
each Class Member in the manner described above shall not be permitted. Requests
for Exclusion signed only by counsel or other representative shall also not be
permitted.
The Settlement Administrator will receive requests for exclusion and will follow
guidelines developed jointly by Co-Lead Class Counsel and Defendants’ Counsel
for determining in the first instance whether they meet the requirements for
Opting Out. Any communications from Class Members (whether styled as an
exclusion request, an objection, or a comment) as to which it is not readily
apparent that the Class Member meant to exclude himself, herself, or itself from
the Class will be evaluated jointly by Co-Lead Class Counsel and Defendants’
Counsel, who will make a good faith evaluation, if possible, of the Class
Member’s intentions. Any uncertainties about whether a Class Member is
requesting exclusion from the Settlement Class will ultimately be resolved by
the Court.


22

--------------------------------------------------------------------------------





The Settlement Administrator will maintain a list of all Opt Outs. The
Settlement Administrator shall report the names and addresses of all such
entities and natural persons requesting exclusion-the Opt Out List-to the Court,
Co-Lead Class Counsel, and Defendants’ Counsel no less than twenty-one (21) days
prior to the Fairness Hearing, and the Settling Parties will request that the
Court attach this Opt Out List as an exhibit to the Final Order and Judgment.
C.     Fairness Hearing
On the date set forth in the anticipated Preliminary Approval Order, a Fairness
Hearing will be held at which the Court will: (1) decide whether to approve the
Settlement Agreement as fair, reasonable, and adequate; (2) decide whether to
approve the application for a Service Award for the Named Plaintiffs; (3) decide
whether to approve Co-Lead Class Counsel’s motion for Attorneys’ Fees and Costs;
and (4) decide whether to certify the Class. The Settling Parties will request
that the Court hold the Fairness Hearing approximately twenty-one (21) days
after the deadline for submitting objections and requests for exclusion.     
D.     Final Order And Judgment
If the Court grants final approval to this Settlement Agreement, the Settling
Parties will request that the Court issue a Final Order and Judgment directing
the entry of judgment pursuant to Fed. R. Civ. P. 54(b) ordering the following:
•
Certifying the Class;

•
Approving the Settlement as fair, reasonable, and adequate as it applies to the
Class;

•
Declaring the Settlement to be binding on the Settling Parties and Settlement
Class;

•
Dismissing on the merits and with prejudice all cases underlying the
multidistrict litigation In re Navistar MaxxForce Engines Marketing, Sales
Practices and Products Liability Litigation other than those in which named or
individual plaintiffs have Opted Out;

•
Forever discharging the Released Parties from all Released Claims;

•
Indicating the amount of the Service Award for the Named Plaintiffs;

•
Indicating the amount of Attorneys’ Fees and Costs to be awarded to Co-Lead
Class Counsel; and

•
Providing that all Class Members who did not Opt Out be permanently enjoined
from commencing or prosecuting any action, suit, proceeding, claim, or cause of
action asserting the Released Claims in any court or before any tribunal.

E.     Withdrawal From Settlement
1.     Withdrawal Rights Of Any Of The Settlement Parties
Any of the Settling Parties shall have the option to withdraw from this
Settlement Agreement, and to render it null and void, if any of the following
occurs:
a.    Any objections to the proposed Settlement are sustained and such objection
results in Court-ordered changes to the Settlement Agreement that the
withdrawing party deems to be material (e.g., because it increases the cost of
the settlement, delays approval and/or implementation of the Settlement, or
deprives the withdrawing party of a benefit of the Settlement);


23

--------------------------------------------------------------------------------





b.    Any attorney general is allowed to intervene in the action and such
intervention results in Court-ordered changes to the agreement that the
withdrawing party deems to be material (e.g., because it increases the cost of
the Settlement, delays approval and/or implementation of the Settlement, or
deprives the withdrawing party of a benefit of the Settlement);
c.    The preliminary or final approval of the Settlement Agreement is not
obtained without modification to the proposed preliminary approval order
attached as Exhibit A-1 to this Settlement Agreement or the proposed final order
to be filed in support of final approval, and any modification to such orders
requested or stated by the Court as a condition for approval is deemed to be
material and is not agreed to by the withdrawing party (e.g., because it
increases the cost of the Settlement, delays approval and/or implementation of
the Settlement, narrows the definition of or refuses to certify the Settlement
Class, or deprives the withdrawing party of a benefit of the Settlement);
d.    Entry of the Final Order and Judgment described in this Settlement is
reversed or modified by an appellate court in a manner that the withdrawing
party deems to be material.
For the purposes of this Section, any reduction in the amount of Attorneys’ Fees
and Costs or Service Award requested shall not be deemed a material change to
the Settlement Agreement.
2.     Withdrawal Rights Of Defendants
Defendants shall have the option to withdraw from this Settlement Agreement and
to render it null and void based on a certain number of Opt Outs. The Parties
have reached a separate agreement about when and how Defendants may assert such
rights, which they will seek leave to file under seal.
3.     Withdrawal Rights Of Co-Lead Class Counsel
Co-Lead Class Counsel shall have the option to withdraw from this Settlement
Agreement on behalf of Named Plaintiffs and the Settlement Class and to render
it null and void based on the oversubscription of both the Cash Fund and the
Rebate Fund under certain circumstances. The Parties have reached a separate
agreement about when and how Co-Lead
Class Counsel may assert such rights, which they will seek leave to file under
seal.
4.     Procedures For Withdrawal
The Settling Parties must follow the following procedures in order to withdraw
from the Settlement:
a.     In order to elect to withdraw from the Settlement and terminate the
Settlement Agreement on the basis set forth in Section VI.E.2, Defendants must
notify Co-Lead Class Counsel in writing of their election to do so within ten
(10) days after the Opt Out List has been served on the parties. If the first
Opt Out List circulated by the Settlement Administrator does not contain
sufficient Opt Outs to trigger Defendants’ right to withdraw, but the Settlement
Administrator subsequently provides an updated Opt Out List containing
sufficient Opt Outs to trigger


24

--------------------------------------------------------------------------------





Defendants’ right to withdraw, then Defendants shall have ten (10) days from the
circulation of the updated Opt Out List to exercise that right, and the Settling
Parties shall have the right at either’s discretion to request that the Court
postpone the Fairness Hearing by the number of days between the provision of the
initial and updated Opt Out Lists. In the event that Defendants exercise their
right to withdraw under Section VI.E.2, Co-Lead Class Counsel shall have, at
their discretion, ten (10) days or such longer period as agreed to by the
Settling Parties to address the concerns of the Opt Outs. If through such
efforts the total number on the Opt Out List subsequently becomes and remains
fewer than the number submitted pursuant to Section VI.E.2, Defendants shall
withdraw their election to withdraw from the Settlement and terminate the
Settlement Agreement. In no event, however, shall Defendants have any further
obligation under this Agreement to any Opt Out unless he or she withdraws his or
her request for exclusion.
b.    In order to elect to withdraw from the Settlement and terminate the
Settlement Agreement on the basis set forth in Section VI.E.3, Co-Lead Class
Counsel must notify Defendants’ Counsel in writing of their election to do so
within ten (10) days after the close of the deadline to submit claims. In the
event that Co-Lead Class Counsel exercise their right to withdraw under Section
VI.E.3, Defendants shall have, at their discretion, ten (10) days or such longer
period as agreed to by the Settling Parties to address the concern of the
oversubscription. If through such efforts the issue of the oversubscription is
addressed in a manner that does not require a pro rata reduction of the claims
of the members of the Settlement Class, Co-Lead Class Counsel shall withdraw
their election to withdraw from the Settlement and terminate the Settlement
Agreement.
c.    To withdraw from the Settlement Agreement under any other provision of
this Section, the withdrawing party must provide written notice of withdrawal to
the other party’s lead counsel and to the Court.
In the event either party withdraws from the Settlement, this Settlement
Agreement shall be null and void, shall have no further force and effect with
respect to any party in the Litigation, and shall not be offered in evidence or
used in any litigation for any purpose, including the existence, certification,
or maintenance of any purported class. In the event of such withdrawal, this
Settlement Agreement and all negotiations, proceedings, documents prepared, and
statements made in connection herewith shall be without prejudice to the
Settling Parties, and shall not be deemed or construed to be an admission or
confession by any party of any fact, matter, or proposition of law, and shall
not be admitted into evidence or otherwise used in any manner for any purpose,
and all parties to the Litigation shall stand in the same position as if this
Settlement Agreement had not been negotiated, made, or filed with the Court.
Without limiting the foregoing, this Settlement Agreement and the fact of the
Settlement shall not be used or relied upon in this or any other proceeding as
evidence of the suitability of Named Plaintiffs’ claims, or any claims related
to EGR, for class treatment under Fed. R. Civ. P. 23 or any other rule or
statute. Upon withdrawal, either party may elect to move the Court to vacate any
and all orders entered pursuant to the provisions of this Settlement Agreement.




25

--------------------------------------------------------------------------------





VII.     RELEASE OF SETTLEMENT CLASS CLAIMS
The Settling Parties agree to the following Release, which shall take effect
upon the Effective Date:
A.     Release
In consideration of the Settlement, the Named Plaintiffs and each member of the
Settlement Class, on behalf of themselves and any other legal or natural persons
who may claim by, through, or under them, agree to fully, finally, and forever
release, relinquish, acquit, discharge, and hold harmless the Released Parties
from any and all claims, demands, suits, petitions, liabilities, causes of
action, rights, and damages of any kind and/or type regarding the subject matter
of the Litigation, including, but not limited to, compensatory, exemplary,
punitive, and expert and/or attorneys’ fees or by multipliers, whether past,
present, or future, mature, or not yet mature, known or unknown, suspected or
unsuspected, contingent or non-contingent, derivative or direct, asserted or
un-asserted, whether based on federal, state or local law, statute, ordinance,
regulation, code, contract, common law, or any other source, or any claim of any
kind arising from, related to, connected with, and/or in any way involving the
Litigation or the Class
Vehicles in any manner that are defined, alleged, included, or described in the
Second or Third Amended Consolidated Class Action Complaint, the Litigation, or
any amendments of the Litigation (collectively, the “Released Claims”).
In connection with this Settlement Agreement, the Named Plaintiffs and members
of the Settlement Class acknowledge that they may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those that they now know or believe to be true concerning the subject matter of
the Litigation and/or the Release herein. Nevertheless, it is the intention of
Co-Lead Class Counsel and the members of the Settlement Class in executing this
Settlement Agreement to fully, finally, and forever settle, release, discharge,
and hold harmless all such matters, and all claims relating thereto which exist,
hereafter may exist, or might have existed (whether or not previously or
currently asserted in any action or proceeding) with respect to the Litigation,
except as otherwise stated in the Settlement Agreement.
The Named Plaintiffs expressly understand and acknowledge, and all Named
Plaintiffs and members of the Settlement Class will be deemed by the Final Order
and Judgment to acknowledge and waive, Section 1542 of the Civil Code of the
State of California, which provides that:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The Named Plaintiffs and members of the Settlement Class expressly waive and
relinquish any and all rights and benefits that they may have under, or that may
be conferred upon them by, the provisions of Section 1542 of the California
Civil Code, or any other law of any state or territory that is similar,
comparable, or equivalent to Section 1542, to the fullest extent they may
lawfully waive such rights.


26

--------------------------------------------------------------------------------





Defendants release Named Plaintiffs and Co-Lead Class Counsel from any potential
claims, counter-claims, or other relief (including the ability to seek a bill of
costs under the Federal Rules of Civil Procedure) arising from the Litigation
and that could have been asserted against Named Plaintiffs or Co-Lead Class
Counsel as of the date of this Settlement Agreement.
B.     Named Plaintiffs’ Release
In addition, the Named Plaintiffs will execute individual releases and waivers
in the form attached hereto as Exhibit A-5, releasing all claims of any kind
arising from, related to, in connection with, or in any way involving the
allegations in the Second or Third Amended Consolidated Class Action Complaint,
their individual or separate class complaints, the Litigation, or the Class
Vehicles.
C.     Limitation On Release
Nothing in this Agreement or Release shall be interpreted to modify or diminish
the manufacturer’s limited, written warranty with respect to a Class Vehicle.
Nothing in this Release shall affect any lease, loan, or purchase payments due
Defendants or their affiliates.
Members of the Settlement Class are not releasing any entitlement to Future
Authorized Field Changes.
Members of the Settlement Class (other than Named Plaintiffs) are not releasing
any claims for personal injury or damage to property other than the Class
Vehicle and Covered Costs, and such claims are not included in the Release. The
Final Order and Final Judgment will reflect these terms.
D.     Preclusion Of Future Claims
The Named Plaintiffs and members of the Settlement Class expressly agree that
the Final Order and Judgment is, will be, and may be raised as a complete
defense to, and will preclude any action or proceeding encompassed by this
Release.
The Named Plaintiffs and members of the Settlement Class shall not now or
hereafter institute, maintain, prosecute, assert, and/or cooperate in the
institution, commencement, filing, or prosecution of any suit, action, and/or
proceeding, against the Released Parties, either directly or indirectly, on
their own behalf, on behalf of a class, or on behalf of any other person or
entity with respect to the claims, causes of action and/or any other matters
released through this Settlement.
Nothing in this Release shall preclude any action to enforce the terms of the
Agreement, including participation in any of the processes detailed herein.
E.     Representations And Warranties
The Named Plaintiffs represent and warrant that they are the sole and exclusive
owners of all claims that they are releasing under this Settlement Agreement.
Named Plaintiffs further represent and warrant that they have not assigned,
pledged, or in any manner whatsoever, sold, transferred, assigned, or encumbered
any right, title, interest, or claim arising out of or in any way whatsoever
pertaining to the Litigation, including without limitation, any claim for
benefits, proceeds, or value under the Litigation


27

--------------------------------------------------------------------------------





and that Named Plaintiffs are not aware of anyone other than themselves claiming
any interest, in whole or in part, in the Litigation or in any benefits,
proceeds, or values under the Litigation.
Without in any way limiting its scope, and, except to the extent otherwise
specified in the Settlement Agreement, this Release covers by example and
without limitation, any and all claims for attorneys’ fees, attorneys’ liens,
costs, expert fees, consultant fees, interest, litigation fees or costs, or any
other fees, costs, and/or disbursements incurred by any attorneys, Co-Lead Class
Counsel, Named Plaintiffs, or the Settlement Class who claim to have provided
assistance or legal services to the Class or any member of the Class relating in
any way to this Litigation, the claims asserted in this Litigation, and/or the
Class Vehicles.
Named Plaintiffs and Co-Lead Class Counsel hereby agree and acknowledge that the
provisions of this Release together constitute an essential and material term of
the Agreement and shall be included in any Final Order and Judgment entered by
the Court.
VIII. MISCELLANEOUS PROVISIONS
A.     Effect of Exhibits
The exhibits to this Settlement Agreement are an integral part of the Settlement
and are expressly incorporated and made a part of this Settlement Agreement.
B.     No Admission
This Settlement Agreement is for settlement purposes only. Neither the fact of,
nor any provision contained in this Settlement Agreement, nor any action taken
hereunder, shall constitute, or be construed as, any admission of the validity
of any claim or any fact alleged in the Litigation or of any wrongdoing, fault,
violation of law, or liability of any kind on the part of Defendants or any
admissions by Defendants of any claim or allegation made in any action or
proceeding against Defendants. Nor shall it constitute, or be construed as, any
admission or concession by Defendants that the Court’s orders in the Litigation
are correctly decided. This Settlement Agreement shall not be offered or be
admissible in evidence against Defendants or cited or referred to in any action
or proceeding, except in an action or proceeding brought to enforce its terms.
C.     Entire Agreement
This Settlement Agreement represents the entire agreement and understanding
among the Settling Parties and supersedes all prior proposals, negotiations,
agreements, and understandings relating to the subject matter of this Settlement
Agreement. The Settling Parties acknowledge, stipulate, and agree that no
covenant, obligation, condition, representation, warranty, inducement,
negotiation, or understanding concerning any part or all of the subject matter
of this Settlement Agreement has been made or relied on except as expressly set
forth in this Settlement Agreement. No modification or waiver of any provisions
of this Settlement Agreement shall in any event be effective unless the same
shall be in writing and signed by the person against whom enforcement of the
Settlement Agreement is sought.


28

--------------------------------------------------------------------------------





D.     Counterparts
This Settlement Agreement may be executed in one or more counterparts, each of
which shall be deemed an original as against any party who has signed it, and
all of which shall be deemed a single agreement.
E.     Arm’s-Length Negotiations
The Settling Parties have negotiated all of the terms and conditions of this
Settlement Agreement at arm’s length, and under the supervision of a mediator,
Hon. Wayne Andersen (Ret.). All terms, conditions, and exhibits in their exact
form are material and necessary to this Settlement Agreement and have been
relied upon by the Settling Parties in entering into this Settlement Agreement.
All Settling Parties, through counsel, have participated in the drafting of this
agreement and it is not to be construed in favor of or against any of the
Settling Parties.
F.     Dispute Resolution
Any dispute, challenge, question, or the like relating to this Settlement
Agreement (other than those which this Settlement Agreement provides shall be
resolved otherwise) shall be heard only by this Court.
G.     Continuing Jurisdiction
The Court shall retain continuing and exclusive jurisdiction over the parties to
this Settlement Agreement, including all Class Members, for the purpose of the
administration and enforcement of this Settlement Agreement.
H.     Choice of Law
This Settlement Agreement and any amendments thereto shall be governed by and
interpreted according to the law of the State of Illinois notwithstanding its
conflict of law provisions.
I.     Binding Effect of Settlement Agreement
This Settlement Agreement shall be binding upon and inure to the benefit of the
Settling Parties and their representatives, heirs, successors, and assigns.
J.     Nullification
In the event any one or more of the provisions contained in this Settlement
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect other provisions only if Defendants and Co-Lead Class Counsel mutually
elect to proceed as if such invalid, illegal, or unenforceable provision had
never been included in this Settlement Agreement.
K.     Extensions of Time
The Settling Parties may agree upon a reasonable extension of time for deadlines
and dates reflected in this Settlement Agreement, without further notice to
Class Members (subject to Court approval as to Court dates).


29

--------------------------------------------------------------------------------





L.     Cooperation
The Settling Parties, their successors and assigns, and their counsel agree to
cooperate fully with one another in seeking Court approval of this Settlement
Agreement and to use their best efforts to effect the prompt consummation of
this Settlement Agreement and the proposed Settlement.
M.     Service or Notice
Whenever, under the terms of this Settlement Agreement, a person is required to
provide service or written notice to Defendants or Co-Lead Class Counsel, such
service or notice shall be directed to the individuals and addresses specified
below, unless those individuals or their successors give notice to the other
Settling Parties in writing:
As to the Named Plaintiffs:
    
Jonathan D. Selbin
Adam J. Levitt
Kenneth S. Byrd
John E. Tangren
Jason L. Lichtman
Amy E. Keller
Andrew R. Kaufman
Adam Prom
Avery S. Halfon
 
LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
DICELLO LEVITT GUTZLER LLC
250 Hudson Street, 8th Floor
Ten North Dearborn Street, Eleventh Floor
New York, New York 10013
Chicago, Illinois 60602
Telephone: (212) 355-9500
Telephone: (312) 214-7900
Email:    jselbin@lchb.com
Email:     alevitt@dicellolevitt.com
kbyrd@lchb.com
jtangren@dicellolevitt.com
jlichtman@lchb.com
akeller@dicellolevitt.com
akaufman@lchb.com
aprom@dicellolevitt.com
ahalfon@lchb.com
Co-Lead Class Counsel
Co-Lead Class Counsel
 
William M. Audet
Laurel G. Bellows
Steven Weinmann
 
AUDET & PARTNERS LLP
THE BELLOWS LAW GROUP, P.C.
711 Van Ness Avenue, Suite 500
209 South LaSalle Street, #800
San Francisco, California 94102
Chicago, Illinois 60604
Telephone: (415) 568-2555
Telephone: (312) 332-3340
Email:     waudet@audetlaw.com
Email:     lbellows@bellowslaw.com
sweinmann@audetlaw.com
Liaison Counsel
Co-Lead Class Counsel
 



 










 






30

--------------------------------------------------------------------------------





As to Defendants:
Cary R. Perlman
Robin M. Hulshizer
Mark S. Mester
Kathleen P. Lally
Kevin Jakopcheck
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, Illinois 60611
Telephone: (312) 876-7700
Email:     cary.perlman@lw.com     
robin.hulshizer@lw.com     
mark.mester@lw.com     
kathleen.lally@lw.com     
kevin.jakopchek@lw.com


N.     Authority to Execute Settlement Agreement
Each counsel or other person executing this Settlement Agreement or any of its
exhibits on behalf of any party hereto warrants that such person has the
authority to do so.
*     *     *
IN WITNESS HEREOF, the Settling Parties have caused this Settlement Agreement to
be executed by their duly authorized attorneys, as of May 28, 2019.
ON BEHALF OF DEFENDANTS     
                            
By:
/s/ Mark S. Mester
Name:
Mark S Mester
Date:
May 28, 2019


 
ON BEHALF OF PLAINTIFFS
                            
By:
/s/ Jonathan D. Selbin
Name:
Jonathan D. Selbin
Date:
May 28, 2019
 
 
By:
/s/ Adam J. Levitt
Name:
Adam J. Levitt
Date:
May 28, 2019
 
 
By:
/s/ Avery Halfon for William M Audet
Name:
William M Audet
Date:
May 28, 2019

Interim Co-Lead Class Counsel






31